UNITED STATES DISTRICT COURT

FOR THE DISTRICT oF CoLUMBIA F I L E D
JUL 2 9 2013
CURTIS LEE WATSON, ) clerk, u.s. oism¢¢ and

) Ba"'404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tl`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califarzo, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges that the Federal Bureau of Prisons ("BOP") claims to have been given
the authority to violate the Ex Post Facto clause of the United States Constitution by determining
the dates on which District of Columbia prisoners are released from custody. Notwithstanding
plaintiffs demand for injunctive relief, he does not allege that the BOP has engaged in conduct
in violation of his constitutional rights. As drafted, the complaint fails to comply with Rule S(a),
and it will be dismissed. An Order consistent with this Memorandum Opinion is issued

separately.

Miited lStates District Judge

DATE:

j /L”//)’